Title: [Tuesday October 1. 1776.]
From: Adams, John
To: 


      Tuesday October 1. 1776.
       Resolved that a Committee of four be appointed to confer with Brigadier General Mifflin. The Members chosen, Mr. R. H. Lee, Mr. Sherman, Mr. J. Adams and Mr. Gerry.
      Resolved that a Committee of five be appointed to prepare and bring in a Plan of a military Accademy at the Army: The Members chosen Mr. Hooper, Mr. Lynch, Mr. Wythe, Mr. Williams and Mr. J. Adams.
      On this same day, I wrote to Colonel Knox in these Words. “This day I had the honour of making a motion for the Appointment of a Committee to consider of a Plan for the Establishment of a military Accademy, in the Army. The Committee was appointed and your Servant was one. Write me your Sentiments upon the Subject.”
      As this was, in my Opinion the most critical and dangerous Period of the whole revolutionary War, as all that I had seen and heard and read of the State of our Army made a great impression upon my Mind, and arroused the most allarming Apprehension, I will conceal nothing from Posterity. My own private Letters, to confidential Friends, will shew my Opinion at the time of the State of facts, and the measures that were necessary, to retrieve our disgraces. Like Mr. Gifford, I look back, with a sort of Scepticism, on the Application of those days and cannot account for the possibility of finding time amidst all my Employments in Congress and the Board of War, to write and copy the Letters I find in my Books. I had no Secretary or Clerk and all appears in my hand Writing. I wrote to Colonel Tudor
      
       
       
        
         
          To William Tudor
         
         
          Philadelphia September 26. 1776
          Dr. Sir
         
         Your obliging favours of September 6 from New York and that of the 23d from the Plains of Haarlem, are now before me. The Picture you draw of the Army, and the disorders which prevail in it, is shock­ing: but I believe it is just. But We often find, that in the variagated Scaene of human life, that much good grows out of great Evil.... A few disgraces and defeats have done more, towards convincing the Congress, than the Rhetorick of many months, assisted by frequent Letters from the General, and many other Officers of the Army, was able to effect. Before this time you have been informed, that the Articles of War, are passed and printed, and a new Plan for the formation of a permanent and regular Army, is adopted. I wish it may have Success.—Pray give me your Opinion of it.
         The late Events at New York have almost overcome my Utmost Patience. I can bear the Conflagration of Towns, nay almost any thing else, public or private, better than disgrace. The Cowardice of New England men is an unexpected discovery to me, and I confess has put my Philosophy to the Tryal. If I had heard, that Parsons’s and Fellows’s Brigades had been cutt to Pieces, and had my Father, my Brother and Son been among the Slain, I sincerely believe, upon a cool examination of my own heart, it would not have given me so much grief as the shamefull flight of the 15th. instant.... I hope that God will forgive the guilty in the next World: but, should any question concerning this transaction, come into any place where I have a Vote, I should think it my duty to be inexorable, in this. We have none of the particulars, but I conclude, that such detestable Behaviour of whole Brigades, could not have happened, without the worst Examples, in some Officers of Rank.—These, if any such there are, shall never want my Voice, for sending them to another World. If the best Friend I have, should prove to be one of them, I should think myself guilty of his Crime, and that I deserved his Punishment, if I interposed one Word, between him and death.
         I lament the Fall of the young Hero, Henly. But I wish you had been more particular, in your narration of the Enterprize, which proved so glorious and so fatal to him. You are much mistaken in your Apprehension, that We are minutely informed of such Events. We suffer great Anxiety, and the Public suffers many Misfortunes, for Want of Information. The Post Office, which has been in fault, is now beginning to do its duty. Dont you neglect yours. 
         
          
           Colonel Tudor.
          
         
        
       
      
      Another Letter to Colonel Tudor, without a date, but about the same time.
      
      
       
       
        
         
          To William Tudor
         
         
          My young Friend.
         
         I pity the Situation of the General, because it is a difficult, a dangerous and a most important one. I make it my Rule to cover all Imperfections in the Generals, and other Officers of inferiour rank as well as I can, and to make full and ample Allowances for all their Virtues, Merits, and Services.
         I recollect that Polybius, who was as great a Judge of War as any of his Age, was loud in his Praises of the Roman Troops. He never imputed any defeat, to the fault of the men, but, universally to the folly and incapacity, of their Commanders. Our Generals and other Officers must learn the same Justice and Policy. General imputations of Cowardice and impatience of discipline to the Men, are false, or, if true, it is the fault of the Officers: it is owing to their ignorance, incapacity or indolence: and farther, if it was true, concealing is the Way to cure it, not publishing of it. The frequent Surprizes, by which our Officers and Men are taken, in the most palpable trapps, convince me, that there is a dearth of Genius among them.
         There never was perhaps, a Crisis, in which a Coincidence of Circumstances, offered a fairer Opportunity for some great mind, to shew and exert itself.
         And perhaps there is not in all Antiquity, if there is in universal History, an Example, more apposite to our Situation, than that of Thebes, or a Character more deserving of imitation, than that of Epaminondas.
         The Boeotians were remarkable, even to a proverb, for their dullness, and untill the Age of Epaminondas, made no figure in War. By the Peace of Antalcidas, the honor and interest of Greece, was prostituted to the Pride of Sparta. The Thebans were compelled to acceed to that Treaty, although it deprived them of the dominion of Boeotia, and the Spartans by tampering with a perfidious Aristocratick faction at last got possession of their citadel, and reduced the Thebans to unconditional Subjugation. From this wretched State both of foreign and domestic Slavery, they were delivered, by the Virtue and Ability of Epaminondas, and raised to power superiour to the other Grecian States. The honest Citizens, enraged to see their Country, thus cheated into Servitude, determined to set her free. The project was well laid, and boldly executed by Pelopidas, who entered the City with a small number of resolute men in disguise, destroyed Leontidas and Archias, the two Traytors and Tyrants, and with the assistance of Epaminondas and his friends, together with a body of Athenians, regained the Citadel. The Spartans hearing of this revolution, entered the territories of the Thebans with a powerful Army, to take vengeance of the Rebells, and reduce the City to its former Subjection. The timorous Athenians, dreading the formidable Power of Sparta, renounced all Friendship for the Thebans, and punished with great Severity, such of their Citizens as favoured them. The Thebans, destitute of Friends, and deserted by their Allies, appeared to the rest of the World to be devoted to inevitable destruction. In such a desperate conjuncture of Affairs, the Genius and Virtue of two great Men shone forth to the Astonishment of all Mankind.
         But what means did they Use?... Their Men were raw Militia, fresh recruits, new raised Citizens and husbandmen, unexperienced, undisciplined, unused to Subordination, having been born and educated under the most democratical government in all Greece, and, what is worse, from a natural or habitual hebetude, not very adroit, at learning any Thing.
         They began by training their Men, inspiring them with a Contempt and hatred of Servitude, and the noble resolution of dying in defence of the Liberty and glory of their Country. They judged it rash, to hazard a decisive battle, with their new raised Militia, against the best troops in Greece: but chose rather to harrass the Spartans, with frequent Skirmishes, to instruct their men in military discipline and the manoeuvres of War. The minds of their Soldiers were thus animated with the desire of glory, and their Bodies hardened to the fatigues of War, whilst they gained Experience, Confidence and Courage by daily Rencounters.
         These great Generals, like all others in similar Circumstances, never engaging presumptuously, but carefully watching for favourable Opportunities, let loose the Thebans, like young hounds upon their Ennemies, and rendered them alert and brave, by tasting the Sweets of Victory. By bringing them off, in Safety, they made them fond of the Sport and eager after the most dangerous Enterprizes. By this skilfull Conduct, they brought their forces, to defeat the Spartans at Platea, Thespia, Tenagra and Tegyra. These Actions were only preludes to the decisive Battle of Leuctra: for, flushed with these Successes, the Thebans dreaded no Enemy, however superior in number. Greece saw with Astonishment, the Spartans defeated by inferiour numbers of Men, who had always been held in Contempt. This train of Successes elated the Thebans, but only enraged the Spartans. They negotiated a Peace with Athens and all the other Grecian States, and Thebes was devoted to Spartan revenge. The largest Army, they ever sent into the field entered Boeotia, but Epaminondas, with six thousand Men only, by his admirable disposition of them and their bravery, engaged and defeated three times their number, and soon afterwards marched to the Gates of Sparta, and exhibited to that haughty People a Sight they had never before beheld. 
         
          
           Coll. Tudor.
          
         
        
       
      
      
       
       
        
         John Adams to Henry Knox
         
          Philadelphia September 29. 1776
          Dear Sir
         
         This Evening I had the Pleasure of your’s, of the 25th.... I have only to ask you, whether it would be agreable to you, to have Austin made your Lieutenant Colonel? Let me know sincerely, for I will never propose it without your Approbation.
         I agree with you that there is nothing of the vast, in the Characters of the Ennemy’s General or Admiral.... But I differ in Opinion from you, when you think, that if there had been, they would have Annihilated your Army.... It is very true, that a silly Panick has been spread in your Army and from thence even to Philadelphia. But Hannibal spread as great a Panick, once, at Rome, without daring to take Advantage of it.... If he had, his own Army would have been annihilated: and he knew it. A Panick in an Army when pushed to desperation, becomes Heroism.
         However, I despize that Panick and those who have been infected with it, and I could almost consent that the good old Roman fashion of decimation should be introduced. The Legion, which ran away, had the name of every Man in it, put into a Box, and then drawn out, and every tenth Man was put to death. The terror of this Uncertainty, whose Lot it would be to die, restrained the whole in the time of danger from indulging their fears.
         Pray tell me, Colonel Knox, does every Man to the Southward of Hudsons River, behave like an Hero, and every Man to the Northward of it, like a Poltroon, or not? The Rumours, Reports and Letters which come here upon every Occasion, represent the New England Troops, as Cowards, running away perpetually, and the Southern Troops as standing bravely. I wish I could know, whether it is true. I want to know for the Government of my own Conduct, because, if the New Englandmen are a Pack of Cowards, I would resign my place in Congress, where I should not choose to represent Poltroons, and re­move to some Southern Colony, where I could enjoy the Society of Heros, and have a chance of learning some time or other, to be part of an Hero myself.... I must say, that your Amiable General gives too much Occasion for these reports by his Letters, in which he often mentions things to the disadvantage of some part of New England, but seldom any thing of the Kind about any other Part of the Continent.
         You complain of the popular Plan of raising the new Army. But if you make the plan as unpopular, as you please, you will not mend the matter. If you leave the Appointment of Officers to the General, or to the Congress, it will not be so well done, as if left to the Assemblies. The true cause of the Want of good Officers in the Army is not, because the Appointment is left to the Assemblies, but because such officers in sufficient Numbers are not in America. Without materials the best Workmen can do nothing. Time, Study and Experience alone, must make a sufficient number of able Officers.
         I wish We had a military Accademy, and should be obliged to you for a Plan of such an Institution. The Expence would be a trifle, no object at all, with me.
        
       
      
      
       
       
        
         John Adams to Colonel Hitchcock
         
          Philadelphia October 1. 1776 Tuesday
          Dear Sir
         
         Yours of September the 9th. was duely received. The measure of a Standing Army, is at length resolved on. You have seen the plan. How do you like it? I wish it was liable to fewer Exceptions, but We must be content to crawl into the right Way, by degrees. This was the best that We could obtain, at present.
         I am extreamly sorry, to learn, that the Troops have been disheartened. But this despondency of Spirit, was the natural Effect, of the Retreats you have made, one after another. When the Men saw your General Officers, taken in a trap, upon Long Island, and the Army obliged to abandon that important Post, in consequence of that Ambuscade, and the City of New York, evacuated in Consequence of the Retreat from Long Island, the firmest Army in the World, would have been seized, in similar Circumstances, with more or less of a Panick. But your men will now recover their Spirits in a short time.
         There is a Way, of introducing Discipline into the most irregular Army, and of inspiring Courage into the most pusillanimous Collection of Men.
         Your Army, Sir, give me leave to say, has been ill managed in two most essential points. The first is, in neglecting to train your Regiments and Brigades to the manual Exercises and the Manoeuvres. Nothing inspires the Men with military pride and Ambition (for even the Men must have Ambition) like calling them together every day, and making them appear as well as they can. By living much together, and moving in concert, they acquire a confidence in themselves, and in each other. By being exposed to the Inspection, and Observations of each other, they become ambitious of appearing as clean and neat as they can, which as well as the Exercise preserves their health and hardens their Bodies against diseases. But instead of these martial, manly and elegant Exercises, they have been kept constantly at Work in digging Trenches in the Earth; which keeps them constantly dirty, and not having Wives, Mothers, Sisters or Daughters, as they used to have at home to take care of them and keep them clean, they gradually loose their Perspiration and their health.
         Another particular, which is absolutely necessary to introduce military Ardour into a new raised Army, has been totally neglected. Such an Army should be governed with caution and circumspection, I agree. It should act chiefly upon the defensive, and no decisive Battle should be hazarded. But still an enterprizing Spirit should be encouraged. Favourable Opportunities should be watched, and Parties should be ordered out upon little excursions and expeditions: and in this manner Officers and Men should be permitted to acquire fame and honor in the Army, which will soon give them a real fondness for fighting. They will love the Sport. But instead of this, every Spark of an enterprizing Spirit in the Army, seems to have been carefully extinguished.
         Our inevitable destruction will be the Consequence, if these faults are not amended. I rejoiced to hear of the Attempt, upon Montresors Island: but am vexed and mortified, at its shameful Issue. I am more humiliated still to learn, that the Enterprize was not renewed. If there had been Officers or Men, who would have undertaken the Expedition, a second, a third or a fiftieth time, I would have had that Island, if it had cost me, half my Army. Pray inform me what Officers and Men were sent upon that Attempt. It is said, there was shameful Cowardice. If any Officer was guilty of it, I sincerely hope he will be punished with death. This most infamous and detestable Crime, must never be forgiven in an Officer. Punishments as well as rewards will be necessary to Government, as long as fear, as well as hope, is a natural Passion in the human Breast. 
         
          
           Colonel Hitchcock.
          
         
        
       
      
      
       
       
        
         John Adams to General Parsons
         
          Philadelphia October 2. 1776. Wednesday
          My dear Sir
         
         Your Letter from Long Island of the 29th. of August, has not been answered. I was very much obliged to You, for it: because it contained Intelligence of a transaction, about which, We were left very much in the dark, at that time, and indeed to this hour, are not so well informed as We should be. I think, Sir, that the Enemy, by landing upon that Island, put it compleatly in our Power to have broke their plans, for this Campaign, and to have defended New York. But there are strong Marks of Negligence, Indolence, Presumption, and Incapacity on our Side, by which scandalous Attributes We lost that Island wholly, and Manhattan Island nearly. I am happy to hear your Behaviour commended. But, Sir, it is manifest that our Officers were not acquainted with the Ground; that they had never reconnoitred the Enemy; that they had neither Spies, Sentries, nor Guards placed as they ought to have been; and that they had been shamefully remiss in Obtaining Intelligence, of the Numbers and Motions of the Enemy, as well as of the nature of the Ground.
         I have read, somewhere or other that a Commander, who is surprized in the night, though guilty of an egregious fault, may yet plead something in Excuse: but, in point of discipline, for a General to be surprized by an Enemy, just under his nose, in open day and caught in a State of wanton Security, from an overweening presumption in his own Strength, is a crime of so capital a nature, as to admit of neither Alleviation nor Pardon. Ancient Generals have been nailed to Gibbets alive, for such crimes.
         
         Be this as it may, I think the Enemy have reached their Ne plus, for this Year. I have drawn this Conclusion from the Example of Hannibal, whose Conquests changed the face and fortune of the War. According to Montesquieu, so long as he kept his whole Army together, he always defeated the Romans: but when he was obliged to put Garrisons into Cities, to defend his Allies, to besiege Strong holds, or prevent their being besieged, he then found himself too weak, and lost a great part of his Army by piece meal. Conquests are easily made, because We atchieve them with our whole force: they are retained with difficulty because We defend them, with only a part of our forces.
         Howe, with his whole Army could easily take Possession of Staten Island, where there was nothing to oppose him. With the same Army, he found no great difficulty, in getting Long Island, where even his Talent at Strategem, which is very far from Eminent, was superiour to the Capacity of his Antagonist. After this it was easy to take New York which was wisely abandoned to him. But, Sir, the Case is altered. A Garrison is left at Staten Island, another at Long Island, a little one at Montresor’s Island, another at Paulus Hook, a large Body in the City of New York and a larger still to man the Lines, across the Island, between the Seventh and the Eighth mile Stone. After such a division and distribution of his forces, I think he has nearly reached the End of his tether for this Year.
         The Ennemies Forces are now in a Situation peculiarly happy, for Us to take Advantage of.... If an enterprizing Spirit should be indulged and encouraged, by our Commanders, in little Expeditions to Staten Island, Long Island, Montresors Island and elsewhere, you would gradually form your Soldiers for great Exploits and you would weaken, harrass and dispirit your Enemy.
         Thus you see I scribble my Opinions with great Assurance, upon Subjects, which I understand not. If they are right, it is well, if wrong they will not mislead you. 
         
          
           General Parsons.
          
         
        
       
      
      If these Papers should hereafter be read by disinterested Persons, they will perhaps think that I took too much upon me, in assuming the Office of Preceptor to the Army. To this Objection I can only reply, by asserting that it was high time, that the Army had some Instructor, or other. It was a Scaene of Indiscipline, Insubordination and Confusion. Colonel Tudor had been my Pupil, as a Clerk in my Office as a Barrister at Law. Colonel Knox had been a Youth, who had attracted my notice by his pleasing manners and inquisitive turn of Mind, when I was a Man in Business in Boston. General Parsons had been my junior for three Years at Colledge, and upon terms of familiarity. I had therefore no reason to suppose that either of them would take offence, at any thing I should write. Again I had formed an Opinion, that Courage and reading were all that were necessary to the formation of an Officer. Of the Courage of these Gentlemen and the Officers in general I had no doubt. But I was too well informed, that most of the Officers were deficient in reading: and I wished to turn the Minds of such as were capable of it, to that great Source of Information. I had met with an Observation among regular Officers, that Mankind were naturally divided into three Sorts. One third of them are animated at the first appearance of danger, and will press forward to meet it and examine it; another third are allarmed at it: but will neither advance nor retreat, till they know the nature of it: but stand to meet it: the remaining third will run or fly upon the first thought of it. If this Remark is just, as I believed it was, it appeared to me that the only Way to form an Army to be confided in, was a systematic discipline: by which means all Men may be made Heroes. In this manner, in time our American Army was made equal to the Veterans of France and England: and in this Way the Armies of France have been made invincible hitherto: and in the same Way, they will be ultimately conquered or at least successfully resisted by their Ennemies.
      All the Powers of Government, Legislative, Executive and judiciary, were at that time collected in one Centre and that Centre was the Congress. As a Member of that Body I had contributed my Share towards the Creation of the Army, and the Appointment of all the Officers: and as President of the Board of War it was my peculiar Province to superintend every thing relating to the Army. I will add without Vanity, I had read as much on the military Art and much more of the History of War than any American Officer of that Army, General Lee excepted. If all these Considerations are not a sufficient Apology, for my Interference, I submit to censure. Certain it is, that these Letters and many more that I wrote, without preserving Copies, were not callculated to procure me popularity in the Army: but on the contrary contributed to produce those misrepresentations which were diffused from that Source against me as well my Friend Samuel Adams and others. The Generals Secretaries and Aids, all from the Southward, Reed, Harrison &c. &c. were young Gentlemen of Letters, and thought full as highly of themselves as they ought to think, and much more disrespectfully of New England and even of Congress, than they ought to have thought, dictated Letters, which were not well calculated to preserve the Subordination of the military Power, to the civil Authority, which the Spirit of Liberty will always require and enforce. Of Hamilton, when he came into the Generals Family I need say nothing. For my Part I never heard of him till after the Peace, and the Evacuation of the City of New York. The World has heard enough of him since. His Petulance, Impertinence and Impudence, will make too great a figure in these memoires hereafter.
     